 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



Sepember 1, 2008




CONFIDENTIAL
Letter of Engagement




This letter (the “Agreement”) confirms that VASTANI COMPANY will act as the
advisor to MEXORO MINERALS LTD., or its successors and assigns or designees,
(together with its subsidiaries and affiliates, assigns or designees, the
“Company”) for a period of twelve months, in connection with one or a series of
potential transactions (each a “Potential Transaction”) on the terms and
conditions set forth below.


1.       Services to be Rendered. VASTANI COMPANY agrees, on the terms and
conditions set forth herein, and subject to performance by the Company of all
its obligations hereunder and the completeness and accuracy, in all material
respects, of the representations and warranties of the Company set forth herein,
to act as investor relationship advisor to the Company, and in that regard, the
Company will provide:
(i)  
Investor packages of corporate documents;

(ii)  
Copies of all filing of the last twelve month;

(iii)  
Copies of all published news of the last twelve month;

(iv)  
Weekly updates from the Company;

(v)  
Monthly update on all ongoing projects; and

(vi)  
Immediate updates on all relevant business issues;

(vii)  
Assist the Company in identifying and contacting possible parties to a Potential
Transaction;

(viii)  
Market a Potential Transaction to investors and other interested parties;





Compensation.  For VASTANI COMPANY’S services hereunder, the Company agrees to
pay VASTANI COMPANY upon execution of this Agreement, a non-refundable monthly
retainer fee of €20,000 to be paid in restricted shares of Company’s common
stock payable in advance on a quarterly basis (the “Retainer Fee”).  The
conversion rate at which such Retainer Fee will be converted into shares of the
Company’s common stock shall be equal to the weighted average share price for
shares of the Company’s common stock for the 20 trading day period ending on the
first business day of the month in which such payment is due on the over the
counter bulletin board market operated by the Financial Industry Regulatory
Authority (FINRA), The exchange rate to be used shall be the noon-buying rate
for cable transfers in Euros as certified for customs purposes by the Federal
Reserve Bank of New York on the first business day of the month in which such
payment is due.
 
 
 
 

--------------------------------------------------------------------------------

 

 
In addition to the monthly Retainer Fee, VASTANI COMPANY will receive 1,000,000
warrants to purchase shares of the Company’s common stock (200,000 warrants for
an execution price of USD 0.65, vesting on signing, 200,000 warrants for an
execution price of USD 1.30 vesting after 90 days, 200,000 warrants for an
execution price of USD 2.00 per share vesting after 120 days, 200,000 warrants
for an execution price of USD 2.75 per share vesting after 180 days and 200,000
warrants for an execution price of USD 3.50 per share vesting after 210
days)(the “Warrants”). The Warrants will expire on November 30, 2012. VASTANI
COMPANY will be entitled to additional compensation upon the consummation of a
Potential Transaction, as outlined below.


Equity: In the event the Potential Transaction involves a placement of equity or
equity-linked securities to investors (the “VASTANI Equity Investors”)
introduced and solely indentified by VASTANI COMPANY (the “Securities”), the
Company agrees to pay VASTANI COMPANY a placement fee (the “Equity Placement
Fee”) equal to seven percent (7%) of the Securities placed with the VASTANI
Equity Investors, payable in full, in cash. VASTANI COMPANY may also accept
freely tradable shares of Company’s common stock  as payment with a minimum
discount of 25% of the price at which the Securities were placed. The Equity
Placement Fee is due and payable upon the closing of the sale of any of the
Securities, including the receipt of the investment. The minimum fee payable in
connection with any Potential Transaction shall be $10,000. If the placement of
the Securities takes the form of an underwritten public equity offering and in
the event Paramount Gold and Silver waives its right of first refusal, then
VASTANI COMPANY shall have the right of first refusal to participate therein as
a managing underwriter with a minimum of 50% economic participation, provided
that VASTANI COMPANY provides the Company with terms and conditions consistent
with industry norms.  In the event that VASTANI COMPANY acts the managing
underwriter, its sole compensation in connection with that placement will be
those agreed upon in an Underwriting Agreement and the Equity Placement Fee will
not apply.


Debt: In the event the Potential Transaction involves a placement of debt to
investors (the “VASTANI Debt Investors”) introduced and solely indentified by
VASTANI COMPANY, the Company agrees to pay VASTANI COMPANY a placement fee (the
“Debt Placement Fee”) equal to four percent (4%) of the gross proceeds received
under the debt facility from the VASTANI Debt Investors, payable in full, in
cash, upon the closing of the debt facility provided that the minimum fee
payable in connection with any such Potential Transaction shall be $25,000.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Merger/Acquisition: In the event the Potential Transaction takes the form or
either: a) control by a third party of, or a material interest in, the
securities, assets or business of the Company or any of its affiliates,
including, without limitation, a sale or exchange of capital stock or assets, a
lease of assets with or without a purchase option, a merger or consolidation, a
leveraged buy-out or recapitalization, the formation of a joint venture, a
minority investment or partnership, or any similar transaction; or b) the
acquisition of any party (each a “Target”), in one transaction or a series of
transactions, by merger, consolidation, reorganization or other business
combination, or by a purchase of more than 50% of the stock, assets or business
of a Target introduced and solely indentified by VASTANI COMPANY, VASTANI
COMPANY will receive from The Company a transaction fee (the “Transaction Fee”)
equal to four percent (4%) of the aggregate consideration. Also provided that
the minimum Transaction Fee in connection with a Potential Transaction shall be
$25,000. For purposes hereof, the “aggregate consideration” in connection with a
Potential Transaction is defined as the sum of: (i) the aggregate amount of
consideration received by the Company (or Target) and/or its shareholders,
option holders and warrant holders from the Acquirer (or the Company) in such
Transaction (net of any consideration received by the Company (or Target) upon
the exercise of any options or warrants issued prior to the day hereof) and (ii)
the amount of indebtedness of the Company (or Target) or any of its affiliates
paid or assumed directly or indirectly by the Acquirer (or the Company) and
(iii) if the Acquirer (or the Company) acquired capital stock of the Company (or
the Target) in a Potential Transaction resulting in a change of control, but
acquired less than all of such capital stock, the value of the capital stock
remaining outstanding immediately after consummation of the Potential
Transaction.  The value of any securities or other non-cash consideration shall
be the fair market value thereof on the date paid, as agreed by VASTANI COMPANY
and the Company.


    3.       Expenses.  In addition to any fees that may be payable hereunder
and regardless of whether or not any Potential Transaction is consummated, the
Company shall reimburse VASTANI COMPANY from time to time, upon request (but not
less frequently than monthly) for travel and other out-of-pocket expenses
incurred in connection with VASTANI COMPANY’s engagement hereunder.  All expense
greater than €1,000 shall need pre-approval.


4.       Information.  The Company will furnish VASTANI COMPANY such information
with respect to the Company and access to such Company personnel and
representatives, including the Company’s auditors and counsel, as VASTANI
COMPANY may request in order to permit VASTANI COMPANY to advise the Company and
to assist the Company in preparing materials for use in connection with the
Potential Transaction (collectively, the “Confidential Information”).  The
Company will be solely responsible for the contents of the Confidential
Information and other information provided to potential Investors in respect of
a Potential Transaction. The Company represents and warrants to VASTANI COMPANY
that the Confidential Information will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The Company agrees to advise VASTANI COMPANY promptly upon the
Company becoming aware of the occurrence of any event or change in circumstance
that results or might reasonably be expected to result in the Confidential
Information containing any untrue statement of a material fact or omitting to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Company agrees
that, provided that such disclosure does not violate the securities federal laws
of the United States or any other jurisdiction, it will authorize VASTANI
COMPANY to provide the Confidential Information to potential investors to bid
for a Potential Transaction.
 
 
 
 

--------------------------------------------------------------------------------

 

 
5.       Termination and Survival.  This Agreement shall terminate on the
twelve-month anniversary of the execution thereof, subject to the extension
thereafter as may be agreed in writing by the parties, but either party hereto
may terminate this Agreement at any time upon 30 days’ prior written
notice.  Notwithstanding the foregoing, it is understood that the provisions of
paragraphs 2 (to the extent fees are payable prior to termination), 3 (to the
extent expenses have been incurred prior to termination), 4 (the second and
third sentences only), 5, 6, 7, 8, 9, 10 and 11 of this Agreement shall remain
operative and in full force and effect regardless of (i) any investigation made
by or on behalf of VASTANI COMPANY by any Indemnified Person (as defined
hereafter), (ii) the consummation of any Potential Transaction introduced and
solely indentified by VASTANI COMPANY and as defined in paragraph 2 or (iii) any
termination of this Agreement. In addition, if within 12 months following the
termination of this Agreement any Potential Transaction introduced and solely
indentified by VASTANI COMPANY is consummated by the Company or any of its
affiliates enter into an agreement regarding a Potential Transaction introduced
and solely indentified by VASTANI COMPANY which at any time thereafter results
in a Potential Transaction, the Company shall pay the Transaction Fee as
provided for in paragraph 2.


6.       Confidentiality of Advice. Except as otherwise provided in this
paragraph, any written or other advice rendered by VASTANI COMPANY pursuant to
its engagement hereunder is solely for the use and benefit of the  Company and
shall not be publicly disclosed in whole or in part, in any manner or
summarized, excerpted from or otherwise publicly referred to or made available
to third parties, other than representatives and agents of the Company who also
shall not disclose such information, in each case, without the Company’s prior
approval, unless such disclosure is required by law.  In addition, VASTANI
COMPANY may not be otherwise publicly referred to without its prior written
consent unless such disclosure is required by law.


7.      Obligations Limited. VASTANI COMPANY shall have no obligation to make
any independent appraisals of assets or liabilities or any independent
verification of the accuracy or completeness of any information provided it in
the course of this engagement and shall have no liability in regard thereto.


8.       Third Party Beneficiaries. This Agreement is made solely for the
benefit of the Company, VASTANI COMPANY and other Indemnified Persons, and their
respective successors, assigns, heirs and personal representatives, and no other
person shall acquire or have any right under or by virtue of this Agreement.


9.      Representations and Warranties. The Company represents and warrants that
this Agreement has been duly authorized, executed and delivered by its
authorized signatories, and constitutes a legal, valid and binding obligation of
each party.


10.  Indemnification. In connection with and as part of the engagement
contemplated herein, the parties have entered into a separate indemnification
agreement (the "Indemnification Agreement"), which sets forth certain other
agreements between the parties hereto. In the event of any conflict between this
Agreement and the Indemnification Agreement, the terms and provisions of the
Indemnification Agreement shall control and this Agreement shall be deemed to be
amended and modified accordingly.
 
 
 
 

--------------------------------------------------------------------------------

 

 
11.       Miscellaneous.  The Agreement shall be governed by and construed in
accordance with the laws of New York and the place of jurisdiction shall be New
York County, New York, without regard to its principles of conflicts of laws.
VASTANI COMPANY hereby agrees, and the Company hereby agrees on its own behalf
and, to the extent permitted by applicable law, on behalf of its security
holders, to waive any right to trial by jury with respect to any claim,
counterclaim or action arising out of the engagement, VASTANI COMPANY’s
performance thereof or the Agreement.  The parties hereto consent to the venue
of and submit to the jurisdiction of the Federal and State courts located in New
York County, New York.


We are delighted to work with you on this assignment. Please confirm that the
foregoing correctly sets forth our agreement and our mutual intent to be bound
by and to perform the terms hereof by signing and returning to us the enclosed
duplicate of this Agreement.


VASTANI COMPANY






Name:
Title:


Accepted and Agreed to by the Company
as of the date hereof:


MEXORO MINERALS LTD.






Name:
Title:




 
 

--------------------------------------------------------------------------------

 
 
 
INDEMNIFICATION AGREEMENT






In connection with the engagement of VASTANI COMPANY by MEXORO MINERALS LTD.
(the “Company") pursuant to a letter agreement, dated July 1st, 2008, between
the Company and VASTANI COMPANY (the "Engagement Agreement"), VASTANI COMPANY
and the Company hereby agree as set forth herein. For purposes of the remainder
of this Indemnification Agreement, unless the context otherwise requires,
"VASTANI COMPANY " shall include VASTANI COMPANY , any affiliated entity, and
each of their respective officers, directors, employees, partners and
controlling persons within the meaning of the federal U.S. securities laws and
the successors, assigns, heirs and personal representatives of the foregoing
persons (collectively, the “Indemnified Persons”).


The Company will indemnify VASTANI COMPANY against any losses, claims, damages,
liabilities, costs and expenses (including, without limitation, any legal or
other expenses incurred in connection with investigating, preparing to defend or
defending against any action, claim, suit or proceeding, whether commenced or
threatened and whether or not VASTANI COMPANY is a party thereto, or in
appearing or preparing for appearance as a witness), based upon, relating to or
arising out of or in connection with advice or services rendered or to be
rendered pursuant to the Engagement Agreement, the transaction contemplated
thereby or VASTANI COMPANY’s actions or inactions in connection with any such
advice, services or transaction (including, but not limited to, any liability
arising out of (i) any misstatement or alleged misstatement of a material fact
in any Confidential Information (including any "Confidential Information" (as
defined in the Engagement Agreement)) and (ii) any omission or alleged omission
from  any Confidential Information (including any "Confidential Information" (as
defined in the Engagement Agreement")), including, without limitation of a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading), except to the extent
that any such loss, claim, damage, liability, cost or expense results solely
from the gross negligence or bad faith of VASTANI COMPANY in performing the
services which are the subject of the Engagement Agreement.  If for any reason
the foregoing indemnification is unavailable to VASTANI COMPANY or insufficient
to hold it harmless, then the Company shall contribute to the amount paid or
payable by VASTANI COMPANY as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect the relative benefits received
by the Company and its stockholders on the one hand and VASTANI COMPANY on the
other hand, or, if such allocation is not permitted by
 
 
 
 

--------------------------------------------------------------------------------

 
 
 applicable law, not only such relative benefits but also the relative fault of
the Company and VASTANI COMPANY , as well as any relevant equitable
considerations; provided, however, that, to the extent permitted by applicable
law, VASTANI COMPANY shall not be responsible for amounts which in the aggregate
are in excess of the amount of all fees actually received from the Company in
connection with the engagement. Relative benefits to VASTANI COMPANY , on the
one hand, and the Company and its stockholders, on the other hand, with respect
to the engagement shall be deemed to be in the same proportion as (i) the total
value paid or proposed to be paid or received or proposed to be received by the
Company or its stockholders, as the case may be, pursuant to the Potential
Transaction, whether or not consummated, contemplated by the engagement bears to
(ii) all fees paid to VASTANI COMPANY by the Company in connection with the
engagement. VASTANI COMPANY shall not have any liability to the Company in
connection with the engagement, except to the extent of its gross negligence or
willful misconduct. VASTANI COMPANY shall notify the Company in a timely manner
of any action, claim, suit or proceeding, whether commenced or threatened, and
VASTANI COMPANY shall cooperate with the Company in its defense of such actions,
claims, suits or proceedings.


The Company also agrees to promptly upon demand reimburse VASTANI COMPANY for
its legal and other expenses reasonably incurred by it in connection with
investigating, preparing to defend or defending any lawsuits, investigations,
claims or other proceedings in connection with any matter referred in to or
otherwise contemplated by the Engagement Agreement; provided, however, that in
the event a final judicial determination is made to the effect that VASTANI
COMPANY is not entitled to indemnification hereunder, VASTANI COMPANY will remit
to the Company any amounts that have been so reimbursed.


The Company shall not be liable for any settlement of any action, claim, suit or
proceeding (or for any related losses, damages, liabilities, costs or expenses)
if such settlement is effectuated without its written consent, which shall not
be unreasonably withheld.  The Company further agrees that it will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
action, claim, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not VASTANI COMPANY is a party
therein) unless the Company has obtained an unconditional release of VASTANI
COMPANY , from all liability arising there from.  The reimbursement, indemnity
and contribution obligations of The Company set forth in this Indemnification
Agreement shall be in addition to any liability which The Company may otherwise
have to VASTANI COMPANY .


Both parties represent and warrant that this Indemnification Agreement has been
duly authorized, executed and delivered by each party and constitutes the legal,
valid and binding obligation of both parties.


 Any Indemnified Persons that are not signatories to this Indemnification
Agreement shall be deemed to be third party beneficiaries of this Agreement.


This Indemnification Agreement shall be governed by and construed in accordance
with the laws of New York and the place of jurisdiction shall be New York
County, New York, without regard to its principles of conflicts of laws. VASTANI
COMPANY hereby agrees, and the Company hereby agrees on its own behalf and, to
the extent permitted by applicable law, on behalf of its security holders, to
waive any right to trial by jury with respect to any claim, counterclaim or
action arising out of the engagement, VASTANI COMPANY’s performance thereof or
the Agreement.  The parties hereto consent to the venue of and submit to the
jurisdiction of the Federal and State courts located in New York County, New
York.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
This Indemnification Agreement shall survive any termination of the Engagement
Letter.


Entered into on the 1st day of September, 2008.




…………………………                                                                           ……………………………….
VASTANI
COMPANY                                                                           MEXORO
MINERALS LTD.

 
 

--------------------------------------------------------------------------------

 
 





Service Covered by monthly Retainer Fees


 


Monthly Report


 
a)  
Overview on Boards, Threads and Blogs about the Company

 
          Including but not limited to:
 
ð     Arando, Bluebull, FTOR,  Bullstocks, Consors, Gatrixx, Lycos,
Wallstreet:Online (Germany)

 
ð     ADVFN, Citybull, Motley Fool, Sharetrades (UK)

 
ð     Allstocks, Bobz, Investor to Investor,  Pennypicks, RagingBull,
Stockposts, Yahoo (USA)

 
 
b)     Overview on most discussed topics

 
 
c)     Analysis on investor’s feedback

 
 
d)     Priority list with most asked questions


 
e)     Overview on Company’s press coverage

 
 
f)     
Overview on Company’s analyst coverage

 
 
g)  
Analysis on Company’s stock performance

 
 
h)  
Monitoring of Company’s corporate sector

 
 
i)  
Collecting background information for Company’s equity story

 
 
j)  
Screening researches published on Company’s pier group

 
 
k)  
24 hours service package for investors

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------